     Case 6:18-cv-01846-MC         Document 3       Filed 10/18/18     Page 1 of 35

                                               FILED 18 OCT 2 181564 USDC-ORE



                              In US District Court of Oregon


Todd Giffen,                                  Case no.
Plaintiff,
                                              Motion for reasonable accommodations
V                                             under Rehab Act section 504

Multnomah County Circuit Court,
Jeremy Wolff,
Mark A Peterson,
Jon J. Ghastin,
Stephen K. Bushong,
Judith H. Matarazzo, .
Barbara Marcille,
Oregon Court of Appeals,
Oregon Supreme Court,
Lane County Circuit Court,
Marion County Circuit Court,
US District Court of Oregon,
US District Court of New York,
US District Court of California,
US District Court of District of Columbia,
US District 9 Court of Appeals
United States Supreme Court,
Social Security Administration,
Bronx Supreme Court,
Westchester Supreme and County Court,
Mental Hygiene Legal Service,
New York City Human Resources
Administration,
New York City Office of Temporary
Disability Assistance,
New York City Comptroller,
Federal Public Defenders in Eugene
Oregon and Portland Oregon,
Fresno Federal Public Defenders



I am fully disabled litigant and motion the court for reasonable accommodation of
counsel at public expense under the Rehab Act section 504, which bars discrimination
against the disabled and requires the court to provide reasonable accommodations as a
     Case 6:18-cv-01846-MC        Document 3      Filed 10/18/18    Page 2 of 35




receiver of federal monies. Petitioner cannot access the court, respond to motions, or
make filings without counsel due to his impairments and as a protected class is being
afforded unequal benefits by the courts by allowing the rich to be represented by
counsel, but not he as a disabled poor man. Supporting case laws, medical
documentation confirming my disability and argument are in the main petition and
exhibits.

 10/tt/13

(~!~
405 W Centennial BLVD
Springfield, OR 97477
5039675202
https://www.trumpsweapon.com/
case@oregonstatehospital.net
       Case 6:18-cv-01846-MC                               Document 3                  Filed 10/18/18                  Page 3 of 35




Seattle Journal for Social Justice
               I
Volume 2 Issue 2                                                                                                                                    Article 30



5-1-2004


The ADA: One Avenue to Appointed Counsel
Before a Full Civil Gideon
Lisa Brodoff

Susan McClellan

Elizabeth Anderson




Follow this and additional works at:http://digitalcommons.law.seattleu.edu/ sjsj


Recommended Citation
Brodofl; Lisa; McClellan, Susan; and Anderson, Elizabeth (2004) "The ADA: One Avenue to Appointed Counsel Before a Full Civil
Gideon," Seattle. Iournal. for Social Jt.titicc Vol 2c Tss.. 2, Article 30.
Available at:http://digitalcommons.law.seattleu.edu/sjsj/vol2/iss2/30



This Article is brought to you for free and open access by the Student Publications and Programs at Seattle University School of Law Digital Commons.
It has been accepted for inclusion in Seattle Journal for SocialJustice by an authorized administrator of Seattle University School ofLaw Digital
Commons.
Case 6:18-cv-01846-MC            Document 3            Filed 10/18/18           Page 4 of 35




                                                                                            609


                The ADA: One Avenue to Appointed Counsel
                                Before a Full Civil Gideon

                   Lisa Brodoff, Susan McClellan & Elizabeth Anderson 1

          The United States is witnessing a growing advocacy for universal "civil
        Gideon,"2 the constitutional right to free legal counsel for low-income
        people involved in civil litigation.3 The right to counsel has long been
        recognized in tl1e criminal context in tl1is cow1try. 4 In ilie civil arena,
        however, those who cannot afford to hire attorneys are left to fight to
        protect their rights on their own, sometimes against legally represented
        federal, state, and local governments attempting to take away their homes,
        assets, income, children, or health care. 5
          This fight for a broad-based right to counsel in the civil arena will likely
        be long and hard, with success far from guaranteed. In recent decisions on
        both coasts, courts have avoided reaching the civil Gideon issue. For
        example, the Maryland Court of Appeals, the state's highest court, when
        given the opportunity to decide whether its state constitution supports
        providing attorneys to indigent civil litigants, instead ruled on the
        underlying claim. 6 In Washington State, a brain-injured litigant directly
        raised the issue of a civil right to counsel when the government sues
        individuals, but the Court of Appeals found the case moot because the low-
        income defendant died while the case was on appeal. 7 These cases indicate
        that the courts, at least in the short term, may be reluctant even to reach the
        merits of the civil Gideon issue, let alone find a sweeping right to free
        representation.
           In the meantime, low-income clients, unable to afford representation or
        to find free legal assistance that they desperately need to protect their rights,
        are going to state and federal courts and administrative hearings on their
        own. These clients are being evicted, having their homes foreclosed, and
Case 6:18-cv-01846-MC               Document 3           Filed 10/18/18           Page 5 of 35




     610   SEATTLE JOURNAL FOR SOCIAL JUSTICE




           losing health care and public assistance. Until the larger battle for free civil
           representation is fought and won, the legal community must seek other
           remedies for low-income clients that. although not sweeping in nature, may
           provide relief for at least the most vulnerable and those least able to
           represent themselves.
             Who are the litigants least able to represent themselves in court, who
           would be denied access to our system of justice unless provided with an
           attorney to advocate for them? Are there litigants who, once inside the
           courtroom, sim\)ly cannot understand what is ha1)-pem.ng or cannot
           meaningfully participate in the proceedings, not because they lack
           education or experience, but because mental or physical disabilities impair
           their understanding? Any attorney who has represented disabled clients in
           court, or any judge who has seen litigants with these disabilities attempt to
           put on a case or defense, knows that the answer to this question is
           frequently a resounding ''yes."
             Certain mental disabilities prevent a person from comprehending what is
           happening in the courtroom or mustering a case. Some examples come
           readily to mind: mental retardation, dementia, schizophrenia, and severe
           depression. 8 Similarly, certain physical disabilities sap energy or vitality to
           the extent that a person is unable to participate meaningfully in court.
           Some individuals with brain injuries, terminal illnesses, Parkinson's
           disease, multiple sclerosis, AIDS, 9 apraxia, 10 and end-stage alcoholism 11
           may qualify. Simply put. clients with these disabling conditions may be
           denied access to our justice system without legal representation.
             Most people easily understand why clients with physical disabilities,
           such as blindness or hearing loss, need accommodations to get in the
           courthouse door and to participate meaningfully in the justice system. For
           instance, some deaf individuals are denied access to justice through denial
           of a sign-language interpreter in the courtroom. 12 Only an interpreter can
           translate the conversation in the proceeding and allow tl1e hearing-impaired
           person to have her voice heard. Similarly, a person with impaired vision


           ACCESS TO JUSTICE--A CALL FOR CIVIL GIDEON
Case 6:18-cv-01846-MC            Document 3           Filed 10/18/18           Page 6 of 35




                             One Avenue to Appointed Counsel Before a Full Civil Gideon 611



        may be unable to read critical court documents and exhibits without
        accommodations such as Brailled materials, large-printed court documents,
        or human readers. 13    Without these accommodations, including human
        accommodations like readers and interpreters, civil litigants with these
        disabling conditions would lose their day in court because they would not
        be able to communicate with the court or to understand fully the case and
        its consequences.
          The Americans with Disabilities Act (ADA) 14 is the central law
        recognizing this reality for those with such disabilities. 15 Complementing
                                                                        16
        the ADA and its predecessor, the federal Rehabilitation Act,         some state
        anti-discrimination statutes 17 provide enhanced protections for individuals
        with disabilities in the court system. 18 These state and federal laws require
        that sign-language interpreters, readers, large print documents, widened
        doorways, and wheelchair ramps be provided to people with disabilities
        whose access to the system would otherwise be blocked.
          In this article, we argue that people whose disabilities prevent them from
        understanding the proceedings or vigorously participating in their cases
        need accommodations to access the court system, just as do those with
        disabilities that require ramps, interpreters, and readers. We argue that the
        only reasonable accommodation under Title II of the ADA, under the
        Rehabilitation Act, and under state anti-discrimination statutes for litigants
        with these disabling conditions is an attorney. Only an attorney can provide
        the knowledge, energy, strategy, translation, and understanding to mount a
        case or provide a defense for those whose disabilities block their ability to
        do so prose.
          Using the ADA to argue for free legal representation as a courthouse
        accommodation for certain disabled individuals is both more restrictive and
        yet broader than arguing for a full civil Gideon.       By definition, ADA
        accommodations are available only to persons with perceived or actual
        disabilities that affect their ability to participate in the judicial system.
        Arguments for a civil Gideon right to counsel for dviJ Jitigants does not


                                                          VOUJME2 • IssUE2 • 2004
Case 6:18-cv-01846-MC                Document 3         Filed 10/18/18          Page 7 of 35




    612   SEATTLE JOURNAL FOR SOCIAL JUSTICE




          restrict that right only to disabled individuals. Rather, a full civil Gideon
          would provide counsel to all litigants who are unable to afford their own
          attorney, regardless of disability. On the other hand, the ADA affords a
          broader remedy because its provisions are not "needs based"; that is, ADA
          accommodations are available to rich and poor alike, and are not restricted
          by a litigant's ability to pay for an attorney accommodation. 19 No financial
          application is required to receive an ADA accommodation.
            The likely reality, however, is that those disabled individuals who need
          legal representation to defend or to pUisue a claim, and who have the
          financial means to hire private counsel of their own choice will do so, even
          if, theoretically, they may be provided an attorney as a reasonable
          accommodation by the courts free of charge.        Finally, individuals with
          disabilities are by and large more likely to be poorer than the population as
          a whole.20    Thus, the impact of providing legal representation as an
          accommodation will most likely benefit those who are financially most in
          need.21 As a result, we argue that all civil litigants with disabilities that
          prevent them from understanding or participating in the legal system should
          receive appointed counsel.
            The first section of this article discusses the basic arguments and
          procedures for proving a disability under the ADA and seeking legal
          representation as a reasonable accommodation for clients in courts. The
          second section addresses representation for clients in administrative
          hearings. In administrative hearings, clients with disabilities are most often
          left to fight alone for rights to food (such as Food Stamps), income (such as
          Temporary     Assistance     for   Needy   Families,   General    Assistance,
          Supplemental Security Income, and Social Security), and health care (such
          as Medicare and Medicaid). The third section discusses additional policy
          arguments supporting the case for legal representation under anti-
          discrimination laws.   The final section suggests ways to present these
          arguments to courts so that eligible litigants can access free legal
          representation in appropriate cases.


          ACCESS TO JUSTICE-A CALL FOR Crvn.. GIDEON
Case 6:18-cv-01846-MC              Document 3          Filed 10/18/18             Page 8 of 35




                            One Avenue to Appointed Counsel Before a Full Civil Gideon 613



       I. COURTS VIOLATE THE ADA BY DENYING APPOINTED COUNSEL AS
       A REASONABLE ACCOMMODATION FOR CERTAIN DISABLED CIVIL
       LITIGANTS.

         More than 49.7 million Americans, roughly one in five of the 257.2
       million people in the United States age five or older, have mental or
       physical disabilities or other long-lasting impairments. 22           Before the
       enactment of the ADA, Congress recognized that current laws were
       "'inadequate' to combat the 'pervasive problems of discrimination that
       people with disabilities are facing. "'23 As a result of this discrimination,
       Congress enacted the ADA in 1990, seeking to "provide a clear and
       comprehensive national mandate for the elimination of discrimination
       against individuals with disabilities."24
         Title I of the ADA addresses discrimination in employment and applies
       to "persons engaged in an industry affecting commerce" who have at least
       fifteen employees (the United States and bona fide private membership
       clubs other than labor unions are exempt). 25                Title II addresses
       discrimination in public services and applies to state and local governments,
       their departments, agencies, and other instrumentalities.26 In fact, Title II
       covers all public agencies, regardless of whether they receive federal
       financial assistance. 27 Title 111 of the ADA addresses discrimination in
       places of public accommodation and services operated by private entities. 28
       Businesses governed by Title III include banks, restaurants, supermarkets,
       hotels, shopping centers, privately owned sports arenas, movie theaters,
       private day-care centers, schools and colleges, accounting or insurance
       offices, lawyers' and doctors' offices, museums, and health clubs.29 Title
       IV of the ADA addresses telecommunications, including closed captioning
       and relay services for people with hearing impairments. 30
         Denying appointed counsel for certain disabled civil litigants violates
       Title II, the Public Services section, of the ADA.31          Title II prohibits
       discrimination    against   disabled    individuals     in   public    services.32
       SpeciflcaJJy, Title II provides that, "no quaJined individual with a disability



                                                             VOLUME2 • JSSUE2 • 2004
Case 6:18-cv-01846-MC               Document 3            Filed 10/18/18           Page 9 of 35




    614   SEATTLE JOURNAL FOR SOCIAL JUSTICE




          shall, by reason of such disability, be excluded from participation in or be
          denied the benefits of the services, programs, or activities of a public
          entity,33 or be subjected to discrimination by any such entity." 34        State
          courts, as public entities, must comply with Title II of the ADA35 by
          ensuring that all of their services, programs, and activities are available to
          qualified individuals with disabilities. Federal courts must meet the same
          standard under Section 504 of the Rehabilitation Act.36 In fact, Title II of
          the ADA was "expressly modeled after',3 7 sec. 504 of the Rehabilitation Act
          of 197338 and extends those principle'& to state and local govemments.39
          Failing to make state court facilities available to disabled individuals
          violates the ADA, while failing to make federal court facilities available
          violates the Rehabilitation Act.40
            The critical importance of the ADA in providing individuals with
          disabilities access to the justice system is clearly illustrated by the facts and
          legal arguments in Tennessee v. Lane,41 which is currently awaiting a
          decision by the U.S. Supreme Court.         The State of Tennessee charged
          George Lane, a paraplegic who requires a wheelchair to ambulate, with two
          criminal misdemeanors and summoned him to court to appear and answer
          the charges.
              When George Lane showed up at the Polk County Courthouse
              with a crushed hip and pelvis, he had a problem. His hearing was
              on the second floor, there was no elevator, and the judge said he
              had better get upstairs. Mr. Lane, both of whose legs were. in
              casts, somehow managed to get out of his wheelchair and crawl up
              two flights of stairs. "On a pain scale of 1 to 10, it was way past
              10," he says.

              While Mr. Lane crawled up, he says, the judge and other
              courthouse employees "stood at the top of the stairs and laughed at
              me." His case was not heard in the morning session, he says, and
              at the lunch break he crawled back down. That afternoon, when he
              refused to crawl upstairs again, he was arrested for failing to
              appear, and put injail.42



          ACCESS TO JUSTICE-A CALL FOR CIVIL GIDEON
Case 6:18-cv-01846-MC            Document 3            Filed 10/18/18           Page 10 of 35




                             One Avenue to Appointed Counsel Before a Full Civil Gideon 615



          Mr. Lane and another plaintiff, a wheel-chair bound court reporter who
        could not work in many Tennessee courtrooms because they were
        inaccessible, sued the state on behalf of a class of physically disabled
        persons. They argued for injunctive relief and damages under Title II of the
        ADA. The State argued that Eleventh Amendment immunity applies,
        thereby protecting the State from private suits for money damages. The
        Sixth Circuit held that the Eleventh Amendment immunity of the states to
        private damages suits did not apply to claims under Title II of the ADA,
        when the cJaim involved the Due Process Clause.
            Parties in civil litigation have an analogous due process right to be
            present in the courtroom and to meaningfully participate in the
            process unless their exclusion furthers important governmental
            interests. . . . These guarantees are protective of equal justice and
            fair treatment before the courts. The evidence before Congress
            when it enacted Title II of the Americans with Disabilities Act
            established that physical barriers in government buildings,
            including courthouses and in the courtrooms themselves, have had
            the effect of denying disabled people the opportunity to access
            vital services and to exercise fundamental rights guaranteed by the
            Due Process Clause. 43

           In this article, we argue that the denial of equal justice and fair treatment
        before the courts applies with equal vigor when a person's mental or
        physical disabilities prevent him not from mounting the stairs to the
        courtroom, but from mounting the case itself. Here, the appropriate and
        reasonable accommodation is attorney representation rather than elevator
        access to the court proceedings.
           The failure to make court. facilities available to disabled individuals also
        violates the Washington Law Against Discrimination (WLAD).44
        Generally, WLAD bans discrimination on the basis of"any sensory, mental,
        or physical disability.',45 Further, the WLAD makes the right to be free
        from discrimination a civil right46 and protects "the right to the full
        enjoyment of any of the accommodations, advantages, facilities, or



                                                            VOLUME 2   • ISSUE 2 • 2004
Case 6:18-cv-01846-MC                Document 3             Filed 10/18/18               Page 11 of 35




     616   SEATILE JoURNAL FOR SOCIAL JUSTICE




           privileges of any place of public resort, accommodation, assemblage, or
           amusement.',47     The ADA provides guidance for interpreting a public
           entity's obligations under WLAD.48
             To prove that a public program or service violates the ADA, a litigant
           need only show that (1) she is a "qualified individual with a disability"; (2)
           she "was either excluded from participation in or denied the benefits of a
           public entity's services, programs, or activities, or was otherwise
           discriminated against by the public entity"; and (3) "such exclusion, denial
           of benefits, m: discrimination   WM.   b-y tearon of hi.\s (m: her1 di\l,l!.bility .',49
           After a litigant establishes discrimination by a public entity under Title II,
           the court must determine the appropriate remedy. 50
             The ADA provides three ways to prove that a litigant is a "qualified
           individual with a disability." A "person with a disability" is defined as
           someone who has "(A) a physical or mental impairment that substantially
           lin1its one or more of the major life activities of such individual; (B) a
           record of such an impairment; or ( C) being regarded as having such an
           impairment. " 51
             Once a litigant proves a disability, she must prove that the disability
           excluded her from participating in or denied her the benefits of the court's
           services, programs, ot activities. Th.e tegulatioru. tequi.te that these services,
           ''when viewed in [their] entirety," be readily accessible to and usable by
           individuals with disabilities. 52   Exceptions exist only when compliance
           results in "undue financial or administrative burdens" or results in a
           "fundamental alteration" in the program. 53         The public entity must also
           provide notice to individuals with disabilities of the "protections against
           discrimination assured them" and "disseminate sufficient information" to
           those individuals "to inform them of the rights and protections afforded by
           the ADA.''54 Altogether, ''the program access requirement of Title II should
           enable individuals with disabilities to participate in and benefit from the
           services, programs, or activities of public entities in all but the most unusual




           ACCESS TO JUSTICE-A CALL FOR CIVIL GIDEON
Case 6:18-cv-01846-MC             Document 3           Filed 10/18/18           Page 12 of 35




                              One Avenue to Appointed Counsel Before a Full Civil Gideon 617



        cases."55 Trial courts, as services within the meaning of Title II, 56 must
        provide these protections.
          The third step in establishing disability discrimination under Title II
        requires showing that such exclusion or denial of a service or benefit was
        by reason of an individual's disability. 57 Courts fail to make their services
        accessible to litigants who are not able to use the system effectively because
        of mental or physical impairments. Meaningful access does not exist when
        a litigant's inability to understand or to participate in proceedings because
        of a disability surpasses the mere confusion many Jay persons experience
        when participating in the legal system. As the Honorable Robert W. Sweet,
        in proposing full civil Gideon, has noted:
            As every trial judge knows, the task of determining the correct
            legal outcome is rendered almost impossible without effective
            counsel. Courts have neither the time nor the capacity to be both
            litigants and hnpartial judges on an-y issue of genuine complexity.
            As recognized by the Lassiter dissent, "By intimidation,
            inarticulateness or corifusion, a [litigant] can lose forever" the right
            she sought to protect. 58

          When confusion stems from a disability, Judge Sweet's admonition
        carries even more force. A disabled litigant may be physically present in
        the courtroom but have little understanding of the law and proceedings and
        little ability to advocate for her rights. A factual showing that a litigant
        does not understand proceedings and cannot meaningfully participate
        because of a disability compels the court to consider providing reasonable
        accommodations. 59 A public entity, including a court, must reasonably
        accommodate a o,_ualified individual with a disability .60 Mere eo,_uality of
        treatment is insufficient.61
          Upon receiving a request for an accommodation, a public entity's duty is
        well settled by state and federal case law and by the applicable
        regulations.62 First, the public entity must undertake a fact-specific
        investigation to determine what constitutes a reasonable accommodation



                                                            VOLUME 2 • ISSUE 2 • 2004
Case 6:18-cv-01846-MC                 Document 3           Filed 10/18/18           Page 13 of 35




    618   SEATTLE JOlJRNAL FOR SOCIAL JUSTICE




          and must provide the criteria by which to determine whether the evaluation
                         63
          is adequate.        The ADA and the Rehabilitation Act attempt to provide
          whatever services or actions are necessary to ensure that disabled persons
          are not discriminated against as a result of their disabilities. One court
          noted, "mere speculation that a suggested accommodation is not feasible
          falls short of the reasonable accommodation requirement; the Acts create a
          duty to gather sufficient information from the disabled individual and
          qualified experts as needed to determine what accommodations [are]
          necessary ."64
               Necessary accommodations include effective courtroom commun-
          ications: "a public entity shall take appropriate steps to ensure that
          communications with applicants, participants, and members of the public
                                                                                          65
          with disabilities are as effective as communications with others."
          Appointment of counsel, which would allow the individual with a disability
          to    communicate with the court,           could   qualify   as   a reasonable
          accommodation because it is similar to the following sample aids and
          services provided in the regulations:
                    1.     Qualified interpreters, note takers, transcription services,
                           written materials, telephone handset amplifiers, assistive
                           listening devices, assistive listening systems, telephones
                           compatible with hearing aids, closed caption decoders,
                           open and closed captioning, telecommunications devices
                           for deaf persons (TDD's), videotext displays, or other
                           effective methods of making aurally delivered materials
                           available to individuals with hearing impairments [for
                           example, talking calculators and real time transcription];

                    2.     Qualified readers, taped texts, audio recordings, Brailled
                           materials, large print materials, or other effective methods
                           of making visually delivered materials available to
                           individuals with visual impairments;

                    3.     Acquisition or modification of equipment or devices; and
                           other similar services or actions. 66



          ACCESS TO JUSTICE-A CALL FOR CIVIL GIDEON
Case 6:18-cv-01846-MC            Document 3          Filed 10/18/18          Page 14 of 35




                            One Avemre to Appointed Counsel Before a Full Civil Gideon 619



          This extensive list and the final, separate category for "other similar
        services or actions" suggest a broadly-based evaluation of appropriate
        auxiliary aids and services. These services include the assistance of trained
        individuals, such as sign-language interpreters for the deaf and readers for
        the blind. Appointed counsel for some litigants with certain disabilities
        would serve the same interpretive function and would allow the litigants to
        participate in the proceedings.
          Appointed counsel would not be necessary for all litigants who suffer
        :from certain disabilities. The degree of impairment matters, as does the
        specific setting and alternative accommodations available.· For this reason,
        the ADA does not prescribe the appropriate accommodation for each
        disability because an appropriate accommodation for one person might be
        inappropriate for another. For example, while one visually-impaired person
        might need a reader, another might need materials in Braille. 67 The public
        entity, however, must consider available options and furnish "appropriate
        auxiliary aids and services where necessary ."68        In determining the
        appropriate aid or service, the public entity shall give "primary
        consideration" to the requests of the individual with disabilities. 69
        Accordingly, a court cannot offer a blanket accommodation for all
        individuals with a specific disability; it must consider the particular
        individual's need when determining which accommodations are
        reasonable. 70
          For some litigants with disabilities-those who cannot understand or
        participate in the legal proceedings-interpreters ar~ the only appropriate
        accommodation.       Other options would not ensure that a court's
        communications with such individuals are "as effective as communications
        with others,"71 as required by law. 72        For example, although one
        commentator has suggested that the best current option for providing legal
        assistance for the poor lies in improving pro se assistance projects,73 that
        proposal would provide no benefit to litigants whose disabilities impair
        thefr ability to understand or to partake in the legal process. Sfoularly,


                                                          VOLUME 2 • ISSUE 2 • 2004
Case 6:18-cv-01846-MC               Document 3          Filed 10/18/18           Page 15 of 35




    620   SEATTLE JoURNAL FOR SOCIAL JUSTICE




          simplifying the legal process by redrafting forms and restructuring
          procedures would not help litigants with such disabilities, even though
          simplification might help some indigent civil litigants. 74 Even if individuals
          with such disabilities could understand simplified forms, they are unlikely
          to understand the underlying legal issues.      Furthermore, if individuals'
          disabilities weaken them to the extent they cannot participate in the process,
          a simplified procedure would still preclude meaningful access to the courts.
            Arguments that the cost of appointed counsel renders the accommodation
          um:eascmable lack merit. Providing an attomeJ fot litigants with these
          disabilities is not only appropriate but also reasonable in terms of cost, 75
          and would neither create an "undue burden" for the courts nor
          "fundamentally alter" the nature of the court system.76 "Title II ensures that
          the refusal to accommodate an individual with a disability is genuinely
          based on unreasonable cost or actual inability to accommodate, not on
          inconvenience or unfounded concerns about costs."77 In addressing the cost
          issue in the employment context under Title I of the Rehabilitation Act,78
          courts have focused on the big picture, namely the overall costs to society
          stemming from lack of funding, rather than simply the dollars required to
          pay for legal services.79 For example, in Nelson v. Thornburgh, the Third
          Citcuit concluded that a \arge state agency was required to accommodate a
          group of entry-level welfare agency workers with visual impairments by
          providing readers for one-half of the working day and emergency access to
          a reader the remainder of the day. 80 The court reasoned that ''when one
          considers the social costs which would flow from the exclusion of persons
          such as the plaintiffs from the pursuit of their profession, the modest cost of
          accommodation-a cost which seems likely to diminish, as technology
          advances and proliferates-seems, by comparison, quite small."81 While
          providing specialists to assist disabled litigants might be an undue hardship
          for some small agencies or businesses, providing them for large businesses
          or agencies is reasonable. 82




          ACCESS TO JUSTICE-A CALL FOR CIVIL GIDEON
Case 6:18-cv-01846-MC              Document 3           Filed 10/18/18           Page 16 of 35




                              One Avenue to Appointed Counsel Before a Full Civil Gideon 621



             Other considerations also indicate that providing attorneys for litigants
        with certain disabling conditions would not bankrupt the system. First,. the
        number oflitigants with such disabilities is relatively small compared to the
        pool of indigent civil litigants. Commentators argue that costs, even for full
        civil Gideon, are not unduly burdensome and that, in fact, some resources
        will be conserved. 83 For example, Justice Earl Johnson notes that other
        countries have provided free counsel as a matter of right in civil cases, as
        have several pre-paid legal insurance programs in this country. 84 Bidran
        and Ben-Cohen argue that providing counsel for indigent civil defendants
        would save society money in the long run85 by reducing litigation and
        eliminating the delays prevalent in pro se representation. 86 This prediction
        is consistent with a study finding that funding legal services programs saves
        significant state funds. 87 Finally, additional societal benefits, perhaps worth
        more than the cost, could accrue, with the primary benefit being restored
        confidence in the justice system. 88

        IL    REPRESENTATION FOR APPELLANTS IN ADMINISTRATIVE
        HEARINGS

             The arguments under the ADA and Rehabilitation Act for legal
        representation as a reasonabJe accommodation appJy, in almost the same
        manner, to the administrative hearing context. People with disabilities are
        regularly appellants in administrative hearings, appealing a state or federal
        agency's denial, reduction, or termination of critical public assistance
        benefits involving access to food, shelter, income, and health care. Appeals
        of benefits like Unemployment Compensation, Worker's Compensation,
        Food Stamps, Social Security, Supplemental Security Income (SSI),
        General Assistance, Temporary Assistance for Needy Families (TANF),
        Medicaid, and Medicare often involve disabled individuals because
        disability is frequently a prerequisite to eligibility for these benefits. 89 The
        law in these areas can be complex, involving federal and state statutes and
        regulations and cases interpreting them. In addition, these hearings can be



                                                            VOLUME2 • ISSUE2 • 2004
Case 6:18-cv-01846-MC                Document 3           Filed 10/18/18         Page 17 of 35




    622   SEATTLE JOURNAL FOR SOCIAL JUSTICE




          factually complicated, requiring appellants to put on evidence of their
          disabilities, work records, medical records, and finances. In most instances,
          appellants with disabilities appear pro se at their administrative hearings to
          fight for these significant benefits. 90
            Appellants navigating the hearings process whose disabilities prevent
          them from understanding the proceedings or putting on a case would greatly
          benefit from the ADA and Rehabilitation Act arguments. State agencies
          that hold administrative hearings are, by definition, ''public entities" under
          fue ADA, as are federal agencie-& under fue Rehabilitation Act: 1 Like state
          and federal courts, executive branch agencies are required by law to include
          qualified individuals with disabilities in the provision of all services.92
          Courts have applied the Acts to the accessibility of public meetings, 93
          community mental health board of trustee meetings, 94 and access to the
          child welfare system. 95 Surely, if accommodations are required in these
          settings, they are also required in all administrative hearings. 96
            In fact, the Washington State Office of Administrative Hearings
          (OAH)-the state agency responsible for conducting hearings for the state
          Department of Social and Health Services (DSHS),97             the Employment
          Security Department, and the Office of Superintendent of Public Instruction
          (for special education benefits bearmgs), among forty ofuers---teUs public
          assistance appellants in the "Hearing Rights" pamphlet it sends with every
          Notice of Hearing that it is subject to the ADA and Rehabilitation Act and
          will provide reasonable accommodations for disabled litigants to access the
          hearing system. 98
             In the administrative hearings situation, reasonable accommodation
          might require attorneys for the hearings of some agencies, but not others.
          Unlike the state and federal courts, the administrative hearing setting does
          not always require that a legal representative be a licensed attorney. 99 For
          example, in Washington State, OAH hearings on behalf of DSHS and
          Employment Security allow representatives who are not licensed attorneys
          to represent appellants.100 For those hearings, arguably, a trained lay


          ACCESS TO JUSTICE-A CALL FOR CIVIL GIDEON
Case 6:18-cv-01846-MC            Document 3           Filed 10/18/18           Page 18 of 35




                            One Avenue to Appointed Counsel Before a Full Civil Gideon 623



       representative, law student, or paralegal, rather than a lawyer, would be a
       reasonable accommodation. In those state101 and federal 102 hearings where
       only lawyers can act as representatives, however, the only allowable
        accommodation is to provide attorney representation.
          Legal representation seems critical for public benefits hearings in
        particular because they involve access to critical ''brutal needs" 103
        assistance for low-income and disabled litigants, and the law is particularly
       complex and difficult to parse. Moreover, because low-income people who
       rely on public benefits to meet basic needs Jack the resources to hire
       lawyers to take their appeals to the court system, the administrative hearing
       process is likely the only justice system available to them. Without legal
       representation at the hearing, appellants with disabilities that prevent them
       from making cogent legal arguments will likely lose. 104 Using the ADA to
       get representation for these clients as a reasonable accommodation could be
       the difference between hunger and adequate nutrition, illness and health
        care, or homelessness and shelter.

       Ill. POLICY ARGUMENTS DEMONSTRATING THE REASONABLENESS
        OF APPOINTED COUNSEL

         Several policy concerns, both national and international, support
       appointing counsel for certain individuals with disabilities who are involved
       in judicial or administrative proceedings. Moreover, arguments supporting
       counsel for indigent civil litigants apply with even greater vigor to the
       plight of civil litigants with certain disabilities. These arguments are based
       on the historical development of the right to appointed counsel in both
       criminal and civil contexts in the United States; the disparity between the
       protections afforded to civil litigants by all other major Western nations and
       the utter lack of systemic protections for civil litigants in the United States;
        and notions of fundamental fairness, both actual and perceived. 105
          Civil litigants who are disabled to such an extent that they cannot
        comprehend or participate in court proceedings have a greater need for



                                                           VOLUME 2 • ISSUE 2 • 2004
Case 6:18-cv-01846-MC               Document 3            Filed 10/18/18           Page 19 of 35




    624   SEATTLE JOURNAL FOR SOCIAL JUSTICE




          counsel than other civil litigants, yet courts in the United States have been
          reluctant to recognize this need. This reluctance follows a pattern of
          incremental recognition of the right to counsel in both the criminal and civil
          contexts. Even though the Sixth Amendment unequivocally guarantees the
          right to counsel for criminal defendants, only those defendants charged with
          capital offenses enjoyed the right prior to the 1930's. 106 From the 1930's
          through the 1960's, the Supreme Court expanded coverage, first by
          recognizing the right to counsel for all federal defendants, then by
          extending the right to defendants in state courts in specific situations.107
            Appointment of counsel in civil matters, though lagging behind
          appointment of counsel for criminal defendants, is not a new concept in the
          United States.    In 1948, Congress granted the federal courts statutory
          authority to appoint counsel for indigent civil litigants. 108 The Third Circuit
          Court of Appeals interpreted 28 U.S.C. § 1915 as affording district courts
          "broad discretion" to determine whether appointment of counsel in a civil
          case would be appropriate. 109 The Third Circuit rejected several courts'
          interpretations that appointment of counsel in civil cases should be granted
          only under "exceptional circumstances." 110 Yet even under the exceptional
          circumstances analysis, courts have found that, in the balance of factors, the
          standard was met to allow appointnlent of counrel. rot example, the Fourth
          Circuit found exceptional circumstances existed where the plaintiff lacked
          education in legal matters, his incarceration status prevented contact with
          witnesses, the testimony was conflicting, and the plaintiff lacked training in
          cross-examination. 111
            In determining whether a district court should order appointment of
          counsel, the Third Circuit articulated a number of factors to consider,
          without reference to the stringent exceptional circumstances standard. 112
          The threshold consideration here is whether the plaintiff's claims have
          "arguable merit in fact and law."m If the cmnt determines a claim has
          sufficient merit, then it must consider factors regarding the plaintiff's ability
          to present her case, such as "education, literacy, prior work experience, and


          ACCESS TO JUSTICE-A CALL FOR C1vIL GIDEON
Case 6:18-cv-01846-MC                Document 3         Filed 10/18/18          Page 20 of 35




                             One Avenue to Appointed Counsel Before a Full Civil Gideon 625



        prior litigation experience." 114      The court should also weigh the
                                                                                     115
        complexities of the legal issues and the need for factual investigation.
        The appointment of counsel may be appropriate when the likelihood exists
        that extensive discovery or expert testimony will be required, or that
        credibility determinations will play a significant role in the trial.
           The Third Circuit's test, known as the Tabron test, has been adopted by
        one court in a Title TI ADA action. 116 While the court ultimately held that
        the plaintiff was not entitled to appointment of counsel the court found her
        claim sufficientJy meritorious to warrant consideration of the additional
        factors relevant to the appointment of counsel. 117 In weighing the factors,
        the court determined that the plaintiff had, at a minimum, a college
        education; she presumably had access to public law libraries where she
        could conduct any necessary research; expert testimony was unlikely to be
        required; and the case did not present unusually complex legal issues. 118
        These factors weighed against the appointment of counsel in that case. The
        door was left open, however, for the appointment of counsel in civil matters
        with more compelling circumstances. Arguments for appointed counsel
        may prevail, for example, when expert testimony is required, the case
        presents unusually complex issues, and the plaintiff does not have a college
        education and has a mental disability that prevents her from comprehending
        complex matters in the courtroom.        When some of these circumstances
        exist, plaintiffs should request the assistance of counsel.
           Title VII of the Civil Rights Act of 1964119 also permits courts to appoint
       · counsel for the plaintiff on request in an employment discrimination suit. 120
        In making the determination, courts consider three factors: the financial
        resources of the plaintiff, efforts made to secure counsel, and the merit of
        the plaintiff's claim. 121    Commentators have noted a key conundrum
        inherent in the test: the problem of determining the merits of a case before
        the case has been presented, especially without counsel to assess and
        present the merits. 122 This problem is compounded when a litigant has a
        disability that prevents or impairs understanding and partfoipating in court



                                                             VOLUME 2   • ISSUE 2 • 2004
Case 6:18-cv-01846-MC               Document 3            Filed 10/18/18           Page 21 of 35




    626   SEATTLE JOURNAL FOR SOCIAL JUSTICE




          proceedings. This additional consideration might assist a plaintiff with such
          a disability in obtaining counsel in employment discrimination cases.
             This individualized, piecemeal approach to achieving the right to counsel
          for civil litigants with certain disabilities will likely parallel the same slow,
          incremental advancements that have marked the development of the right
          for both criminal and civil litigants in this country. While the United States
          struggles for incremental advancements, many developed countries provide
          appointed counsel for indigent civil litigants,123 even if they are not
          disabled. Courts in these oountries gr1,1und then: anal'!fseS in statutes, as in
          England; 124 in constitutions, as in Switzerland; or in a combination of the
          two, as in Gennany. 125 Moreover, the European Convention of Human
          Rights "guarantees the right to counsel in civil cases, recognizing it as a
          fundamental right." 126
            Although United States courts and citizens have generally rejected any
          notion that our country is not the world leader in issues of justice, 127 some
          justices are willing to consider approaches and reasoning of other
          nations. 128 As Justice Earl Johnson noted, United States Supreme Court
          Justices Ruth Bader Ginsburg, Sandra Day O'Connor, and Anthony
          Kennedy, while speaking at conferences, have all suggested that the Court
          is willing to consider jurisprudence from other nations.129 ln fact, as Justice
          Johnson observed, Justice Kennedy, writing for a six-justice majority in
          Lawrence v. Texas, 130 "relied heavily on foreign decisions."131
            With so many countries recognizing that the right to counsel in civil
          cases is fundamental, courts in the United States should follow their lead
          and conclude, at the very least, that a disabled individual who cannot
          understand or participate in court proceedings is entitled to an attorney.
          While the average indigent civil litigant has some understanding of court
          processes and proceedings, the person with certain disabilities does not. In
          this respect, the United States cannot continue to lag so far behind the other
          major Western nations of the world. 132




          ACCESS TO JUSTICE-A CALL FOR CML GIDEON
Case 6:18-cv-01846-MC            Document 3              Filed 10/18/18            Page 22 of 35




                             One Avenue to Appointed Counsel Before a Full Civil Gideon 627



          Three additional notions of fairness, which commentators have noted for
        all civil litigants,133 apply with equal or greater force in the present context
        First, in some contexts, civil litigants who may be more disadvantaged by
        lack of counsel than criminal litigants. 134 For example, the loss of custody
        of a child or civil commitment as an incompetent, may, in the long run, be
        far more agonizing than incarceration for a short period oftime. 135 Second,
        where the state brings a suit against a disabled defendant to deprive access
        to food, shelter, children, or health care, the civil preponderance-of-the-
        evidence standard is much easier ta prove than the beyond-a-reasonable-
                                             136
        doubt standard for criminal cases.         As a result, in a civil suit, the state
        could more easily prevail and deprive a person of critical benefits. Finally,
        citizens lose faith in our justice system when it seems to be unfair. 137 Few
        acts are more unfair than denying the appointment of counsel for a civil
        litigant whose disability prevents her from understanding or participating
        effectively in the proceedings.

        IV. PRACTICAL CONSIDERATIONS IN OBTAINING ATTORNEY
        REPRESENTATION FOR DISABLED CLIENTS

          These ADA arguments may never be made for those most in need unless
        an organized approach to evaluating a litigant's need for an accommodation
        and a referral system is in place to get representation for disabled clients.
        Yet, finding the litigants that need an attorney accommodation may be
        difficult because of the very nature of their disabilities. Litigants whose
        disabilities cause them to be too confused or weak to fmward their causes in
        court may also be unable to ask the court, effectively, for legal
        representation. Furthermore, because of their disabling conditions, these
        litigants are also unlikely to be able to put forth the sophisticated legal
        arguments required to make the case for an attorney accommodation. How,
        then, will these cases be brought to the attention of legal services providers
        who can then make these arguments on behalf of clients?




                                                             VOLUME 2    •   ISSUE 2   • 2004
Case 6:18-cv-01846-MC               Document 3             Filed 10/18/18           Page 23 of 35




    628   SEATTLE JoURNAL FOR SOCIAL JUSTICE




            Advocates for the disabled should take a more proactive and organized
          approach in identifying these clients and providing this accommodation by
          meeting with court personnel, administrative agency management, and
          judges to discuss these issues.      Additionally, ADA coordinators in the
          courts and in administrative agencies should be assigned the task of
          evaluating the need for an attorney accommodation and creating an internal
          appeal process for challenging an accommodation denial in the same way
          other disability accommodations are evaluated and appealed.
            Judges and admiru.mative hearing officets---------th.e -people who may be in
          the best position to initially identify whether a litigant needs an attorney
          accommodation-should be trained to identify and refer litigants to
          courthouse ADA coordinators for arranging representation.             Courts and
          administrative agencies must then develop contracts with legal services
          providers to supply legal representation in these cases.
            Before such a system is in place, non-profit legal services organizations
          may have to create a caller-screening system to identify clients to represent
          solely for the purpose of arguing for attorney accommodation in their legal
          disputes.    Such screening systems are already being developed to find
          appropriate plaintiffs to bring litigation to establish a general civil
          Gideon.138    To make the argument for an attomey accommodation for
          disabled litigants who come to the attention of providers through a
          screening process, legal services organizations, advocacy groups for the
          elderly and disabled, or pro bono attorneys might have to make special
          appearances in identified cases, appearing for the sole purpose of arguing
          for an ADA accommodation.
            Making a limited appearance, however, has inherent dangers. In a recent
          Maryland case, the argument that a free lawyer must be provided to all low-
          income civil litigants under the Maryland Constitution was raised.
          Although the court did not reach the merits of the issue, it did comment that
          "Ms. Frase, as noted, is well represented by counsel in this appeal, and there
          is no assurance that, should an"j' furthei:: li.tiga.tion be btougb.t by or against



          ACCESS TO JUSTICE-A CALL FOR C!vIL GIDEON
Case 6:18-cv-01846-MC              Document 3         Filed 10/18/18           Page 24 of 35




                             One Avenue to Appointed Counsel Before a Full Civil Gideon 629



        Ms. Frase, she would not be represented in that litigation."139 Further, the
        court noted that it would not make the assumption that the five attorneys
        and numerous pro bono organizations that specially appeared in the case to
        argue for civil Gideon would "then abandon her," should she need further
        representation on the underlying merits of her case. 140 Therefore, courts
        may, as did the Maryland Court of Appeals, ignore the special appearance
        and require that the attorney provide representation in the underlying case.
           Advocacy groups and justice systems must address these issues regarding
        client identification and referral so that those Jitigants who need
        representation are served. No isolated group can address these issues
        effectively. To solve these issues, courts, administrative agencies, non-
        profit legal service organizations, bar associations, pro bono attorneys, and
        advocacy groups for the disabled must work together to obtain meaningful
        results.

        V. CONCLUSION
           With full civil Gideon still on the distant horizon, advocates should use
        the ADA and the Rehabilitation Act to argue that appointed counsel is
        necessary for civil litigants with certain disabilities. Both state and federal
        courts are required to make their services equally accessible to those with
        disabilities.   Currently, neither courts nor administrative hearings are
        accessible for those whose disabilities impair their capacity either to
        understand or to partake in the proceedings. Although alternative aids or
        services might be appropriate for some of these litigants, others will require
        attorney representation.
           Appointed counsel for these civil litigants is not only appropdate but also
        reasonable.     The number of these litigants is relatively small when
        compared to the total number of indigent civil litigants in the country. The
        costs seem even smaller compared with the almost certain loss of crucial
        needs, such as food, housing, income benefits, and property if the litigant is
        without attorney representation.      Moreover, greater loss accrues from



                                                           VOLUME 2   • ISSUE 2 • 2004
Case 6:18-cv-01846-MC                 Document 3               Filed 10/18/18              Page 25 of 35




    630 SEATTLE JOURNAL FOR SOCIAL JUSTICE



        citizens' lost faith in the justice system. With all the major European
        nations and the European Court of Human Rights granting free attorney
        representation in civil cases, the United States must be able to protect its
        most vulnerable civil litigants: those whose disabilities prevent them from
        understanding or fully participating in judicial and administrative
        proceedings.
           Advocates and the justice system, working together, can remedy this
        problem. By focusing on the true meaning of the ADA's requirement of
        reasonable accommodation., the ben.cl.1 and bar can devise methods for
        screening and evaluating clients, creating contracts in order to represent
        them, and devising systems for administering and evaluating the program.
        Only then will civil litigants with certain disabilities have real access to the
        justice system.


        1
           Lisa Brodoff, Clinical Professor of Law, and Susan McClellan, Legal Writing
        Professor, both teach at Seattle University School of Law; Elizabeth Anderson is a 2003
        graduate of Seattle University School of Law. The authors wish to thank Sarabeth Zemel
        for her editorial assistance and Jaw librarian Stephanie Wilson for her extraordinary
        research skills and support.
        2
           "Civil Gideon" is a term used to describe efforts to establish a right to counsel in civil
        cases. The case that established this right in the criminal context was Gideon v.
        Wainwright, 372 \3.S.3351_1%3). Anthony Lewis -popu1arized MI. Gideon's story in his
        book Gideon's Trumpet. ANTHONY LEWIS, GIDEON'S TRUMPET (Vintage Books, 1989)
        (1966).
        3
           See, e.g., Earl Johnson, Jr., Will Gideon's Trumpet Sound a N= Melody? The
        Globalization of Constitutional Values and Its Implications for a Right to Equal Justice
        in Civil Cases, 2 SEATTLE J. Soc. JUST. 201 (2003) [hereinafter New Melody?] (the
        author has served as a Justice for the California Court of Appeal since 1982); Earl
        Johnson, Jr., Equal Access to Justice: Comparing Access to Justice in the United States
        and Other Industrial Democracies, 24 FORDHAM !Nr'L L.J. 83 (2000); Robert W. Sweet,
        Civil Gideon and Co,ifidence in a Just Society, 17 YALE L. & PoL'Y REY. 503 (1998);
        Deborah Peduss, Washington's Constitutional Right to Cow1sel in Civil Cases: Access to
        Justice v. Fundamental Interest, 2 SEATTLE}. Soc. JUST. 571 (2004).
        4
           Gideon v. Wainwright, 372 U.S. 335, 342--43 (1963) and its progeny (see, e.g.,
        Argersinger v. Hamlin, 407 U.S. 25 (1972) (extending right to counsel to misdemeanor
        cases); Escobedo v. Illinois, 378 U.S. 478, 490-91 (1964) (extending right to counsel to
        uncharged suspect); Douglas v. California, 372 U.S. 353, 357-58 (1963) (extending right
        to counsel to direct a\)Qeals)).



        ACCESS TO JUSTICE-A CALL FOR CIVIL GIDEON
Case 6:18-cv-01846-MC                Document 3               Filed 10/18/18              Page 26 of 35




                                One Avenue to Appointed Counsel Before a Full Civil Gideon 631




        5
          See MAURO CAPPELLETTI, ET AL., TOWARD EQUAL JUSTICE: A COMPARATIVE
       STUDY OF LEGAL AID IN MODERN SOCIETIES 140--66 (Vincenzo Varano ed., 1975); Earl
       Johnson, Jr., The Right to Counsel in Civil Cases: An International Perspective, 19 LOY.
       L.A. L. REv. 341 (1~5); "Francis William O'Brien, Why Not Appointed Counsel in Civil
       Cases? The Swiss Approach, 28 OHIO ST. L.J. 1, 5 (1967). Some state statutes and court
       rules do provide appointed counsel for indigent litigants in certain circumstances, such as
       juvenile dependency and termination of parental rights. See, e.g., WASH. REV. CODE §
        13.34.090 (2002).
       6
          Frase v. Barnhart, 840 A.2d 114 (Md. Dec. 11, 2003). In a four-three decision, the
       majority declared it "inappropriate" to rule on the litigant's claim of a "right to counsel,"
       citing the litigation's commencement, among other reasons; however, the three
       concurring judges not only wauld have addressed the civil Gideon issue but also would
       have found that a constitutional right to counsel exists. Id. at 115, 138.
       7
          City of Moses Lake v. Smith, No. 21783-3-Ill, slip op. (Wash. Ct App. May 21,
       2003) (dismissed as moot by Order Denying Motion to Modify Commissioner's Ruling).
       8
          Depression and other mental disorders are considered disabilities under the ADA.
       Olson v. Gen. Elec. Astrospace, 966 F. Supp. 312,316 (D.N.J. 1997). See, e.g., Pritchard
       v. Southern County Servs., 92 F.3d I 130, 1132 (11th Cir.1996), amended on reh 'g, 102
       F.3d 1118 (11th Cir.1996); Shea v. Tisch, 870 F2d 786, 789 (1st Cir.1989); Doe v.
       Region. 13 Men.tat Health-Mental Rewdation. Comm'n., 104 F .2d 1402, 1408. (5th
       Cir.1983).
       9
          See Henrietta D. v. Giuliani, 119 F. Supp. 2d 181, 206 (E.D.N.Y. 2000) (finding city
       program failed to provide meaningful access to public assistance programs, benefits, and
       services to individuals suffering from AIDS).
       10
          See, e.g., Arneson v. Sullivan, 946 F.2d 90, 92--93 (8th Cir. 1991) (holding that the
       Social Security Administration must reinstate a former employee who suffers from
       apraxia, provide him with computer training at least equal to that received by other
       employees with disabilities, make reasonable efforts to provide a distraction-free
       environment, and provide him with a "reader" to ensure he receives assistance at a level
       given to other employees with disabilities). Apraxia is a neurological disorder that
       results in "difficulty in bringing ideas together, difficulties in writing, distractibility,
       [and] motor awkwardness." Id. at 91 (quoting Arneson v. Heckler, 879 F.2d 393, 399
       (8th Cir. 1989)).
       11
          Office of Senate Sergeant at Arms v. Office of Senate Fair Employment Practices, 95
       F.3d 1102, ll05--06 (Fed. Cir. 1996). See also 29 C.F.R. App.§ 1630.16(b) (2003).
       12
          Soto v. City of Newark, 72 F. Supp. 2d 489, 494-95 (D.N.J. 1999) (holding that the
       court violated Title II of the ADA when deaf litigants were denied a sign-language
       interpreter at municipal court wedding). See also, e.g., Duvall v. County of Kitsap, 260
       F.3d 1124, 1135 (9th Cir. 2001); Bravin v. Mount Sinai Med. Ctr., 58 F. Supp. 2d 269,
       273 (S.D.N.Y. 1999) (holding that a hospital violated the ADA when it denied a deaf
       father the use of a qualified interpreter during Lamaze classes, which he attended with his
       wife); DeVinney v. Me. Med. Ctr., 1998 WL 271495, l (D. Me. 1998) (approving a
       consent decree whereby Maine Medical Center would provide appropriate auxiliary aids
       and services where such aids and services were necessary to ensure effective
       communication with persons who were deaf).



                                                                   VOLUME2 • ISSUE2 • 2004
Case 6:18-cv-01846-MC                  Document 3               Filed 10/18/18              Page 27 of 35




     632 SEATILE JoURNAL FOR SOCIAL JUSTICE




          13
              ADA Title II Technical Assistance Manual 11-7. lOOO (2003), at
           http:/lwww.usdoj.gov/crt/ada/taman2.html (last viewed Feb. 29, 2004). See also Engle
         v. Gallas, No. ClV. A. 93-3324, 1994 WL 263347, *l-2 (E.D. Pa June 10, 1994); Fink
         v. N. Y. Dep"r of Pers., 53 F.3d 565, 568-69 (2d Cir. 1995) (city personnel satis:fied its
         obligation to reasonably accommodate blind employees who took civil service promotion
         exams when it provided them with taped versions of the exam, a tape player, a reader,
         and extra time); Galloway v. Super. Ct, 816 F. Supp. 12, 18 (D.C. Cir. 1993) (court
         system is a "public entity" under the ADA and must provide reasonable accommodations
         for juror's visual limitations).
         14
             Americans with Disabilities Act of 1990, Pub. L. No. 101-336 (codified as amended
         at42 U.S.C. §§ 12101-12213 (2000)).
         15
             1:he Court \ntcrpreteis A.et al.so reeognues the right of the hearing impaired to have an
         interpreter in proceedings instituted by the United States when the impairment inhibits
         "such party's comprehension of the proceedings or communication with counsel or the
         presidingjudicial officer." 28 U.S.C. § 1827(d)(l)(B) (2000).
         16
             29 U.S.C. §§ 701-7961 (2003).
          17
             The Washington Law Against Discrimination, WASH. REY. CODE§§ 49.60.010-.401
         (2002). See also, e.g., WASH. REv. CODE§ 1L88.045(l)(a) (2002) (providing indigent
         "allegedly incapacitated individuals" with "the right to be represented by willing counsel
         of their choosing at any stage in guardianship proceedings.").
         18
             Several states, including Washington, Alabama, Connecticut, Minnesota, New Jersey,
         North Carolina, and North Dakota, have more expansive state anti-discrimination
         statutes. See WASH. REV. CODE §§ 49.60.010-.401 (2002); ALA. CODE § 12-1-23
         (2003); "Unruh Civil Rights Act," CAL. CIVIL CODE§ 51 (West 2004); CAL. CIVJL CODE
         § 54 (a) (West 2004); CONN. GEN. STAT. §§ 46a-64 (2003); "Minnesota Human Rights
         Act," MINN. STAT. § 363A.01 (2003); "New Jersey Law against Discrimination," N.J.
         STAT. ANN. § 10:5-4.1 (West 2003); ''North Carolina Persons with Disabilities
         Protection Ac~" N.C .. GEN. STAT.§ 168A-7 (2003); N.D. CENT. CODE§ 14-02.4-15
         (2003).
         19
             28 C.F .R. § 35. l30(f) (2003). This regulation forbids a public entity from charging
         disabled persons "to cover the costs of measures . . . required to provide . . . the
         nondiscriminatory treatment required by the ... [ADA or implementing regulations]."
         20
              Stephen Kaye, ls the Status of People with Disabilities Improving?, Disability
         Statistics Center (May 1998), available at http://dsc.ucsf.edu/publication.php?pub_id=7.
          21
             In 1994, 30% of disabled working-age adults lived in poverty. Id
         22
              Brief of Amici Curiae American Bar Association, Tennessee v. Lane, 315 F.3d 680
         (6th Cir. 2003), (No. 02-1667), cert. granted in part, 123 S. Ct. 2622 (citing U.S. Census
         Bureau, Disability Status: 2000, available at
          http://www.census.gov/hhes/www/disable/disabstat2k/disabstat2ktxthtrn1 (last visited
         Feb. 22, 2004)).
         23
             Helen L. v. DiDario, 46 F.3d 325, 331 (3d Cir. 1995) (citing S. Rep. No. 116, 101st
         Cong., 1st Sess. 18 (1989); H.R.Rep. No 485 {II), 101st Cong., 2d Sess. 47 (1990)).
         24
             42 U.S.C. § 12101(b)(l) (2000).
         25
             Id. §§ 12111-12117.
         16
              Id. §§ 12131-12134.



         ACCESS TO JUSTICE-A CALL FOR CIVIL GIDEON
Case 6:18-cv-01846-MC                 Document 3               Filed 10/18/18               Page 28 of 35




                                 One Avenue to Appointed Counsel Before a Full Civil Gideon 633




        27
            Id. § 12131.
        28
            Id. §§ 12181-12189.
        29
            Id. § 12181.
        30
            47 D.S.C. § 225 (2000).
            42 u.s.c. § 12132 (2000).
        31
         32
            42 U.S.C. § 12143 (2000).
        33
            The ADA defines "public entities" to include state and local governments and any
         department, agency, special purpose district, or other instrumentality of a state or local
         government 42 U.S.C. § 12131(1).
        34
            42 U.S.C. § 12132 (2000).
         35
            See, e.g., Soto, 72 F. Supp. 2d at 494-95 (holding that a wedding ceremony performed
        in municipal court is ll "service" within ti«: melllling of the ADA]. See also Saunders v.
        Hom, 960 F. Supp. 893, 899 (E.D. Pa. 1997) (finding that management of court systems
        is a state or local responsibility of great importance that is routinely understood to be
        covered by the ADA); Galloway, 816 F. Supp. at 18 (holding that a court system is a
        "public entity" under the ADA); People v. Caldwell, 603 N.Y.S.2d 713, 714 (N.Y. Crim.
        Ct 1993) (finding that the court system, as a government entity, is required pursuant to
        the ADA to make all of its services, programs, and activities available to qualified
        individuals with disabilities). The Department of Justice regulations state that the ADA's
        oovei:agc extends to "all .etVi.ccs ... w.adc available b-y -publi.c cnti.tie.s." 2& C.F .R. §
         35.102(a) (2003).
         36
            29 U.S.C. §§ 701-7961 (2000).
        37
            See Duvall, 260 F.3d at 1135-36; McDonald v. Com. of Mass., 901 F.Supp. 471, 478
         (D. Mass. 1995); Helen L. v. DiDario, 46 F.3d 325, 330 (3d Cir. 1995).
        38
            Sec. 504 provides, "No otherwise qualified individual with a disability ... shall, solely
         by reason of her or his disability, be excluded from participation in, be denied the
         benefits of, or be subjected to discrimination under any program or activity receiving
         Federal financial assistance." 29 U.S.C. § 794.
        39
            Sec. 504 of the Rehabilitation Act and the ADA impose identical requirements.
        Lincoln Cercpac v. Health & Hosps. Corp., 147 F.3d 165, 167 (2d Cir. 1998).
        40
            The remainder of the article refers primarily to state courts and the ADA, but the
        analysis applies equally in federal courts.
        41
            Lane, 315F.3d 680.
        42
            Adam Cohen, Can Disabled People Be Forced to Crawl Up the Courthouse Steps?,
        N.Y. TIMES, Jan. 11, 2004, § 4 (Editorial Desk), at 14.
        43
            Lane, 315 F .3d at 682.
        44
            WASH. REV. CODE§§ 49.60.010-.401 (2002).
        45
            WASH. REV. CODE§ 49.60.030(1) (2002).
        46 Id.
        47
            WASH. REv. CODE§ 49.60.030(l)(b) (2002).
        48
            See, e.g., Fell v. Spokane Transit Auth., 911 P.2d 1319, 1328 (Wash. 1996).
        49
            42 U.S.C. § 12132 (2000). See also Duvall, 260 F.3d at 1135 (citing Weimeich v.
        L.A. County Metro. Transp. Auth., 114 F.3d 976, 978 (9th Cir. 1997)).
        50
            See, e.g., Duvall, 260 F.3d at 1139; Soto, 72 F. Supp. 2d at 495.
        51
            42 U.S.C. §§ 12102(2) (2000); see also Duvall, 260 F.3d at I 135.



                                                                     VOLUME2 • JssUE2 • 2004
Case 6:18-cv-01846-MC                   Document 3               Filed 10/18/18              Page 29 of 35




    634   SEATTLE JOURNAL FOR SOCIAL JUSTICE




          52
             28 C.F.R. § 35.150(a) (2003).
          53
             28 C.F.R. § 35.150(a)(3) (stating that the public entity has the burden of proving that
           compliance would require a "fundamental alteration" or "undue financial or
          administrative burdens·").
          54
             Nondiscrimination on the Basis of Disability in State and Local Government Services,
          28 C.F.R. § 35.106 (2003); 56 Fed. Reg. 35694 (1991).
          55   Id.
          56
              Shatz v. Cates, 256 F.3d 1077, 1080 (11th Cir. 2001) (citing Layton v. Elder, 143 F.3d
          469,472 (8th Cir. 1998)).
          57
             42 U.S.C. § 12132 (2000); Duvall, 260 F.3d at 1135.
          58
             Sweet, supra note 3, 505 (quoting Lassiter v. Dept of Soc. Servs. of Durham County,
          452 lJ.S. \\',, 41 \l9'i,l)) \"mpnasi5 added).
          59
              42 U.S.C. § 12132 (2000).
          60
              Henrietta D. v. Bloomberg, 331 F.3d 261, 277 (2d Cir. 2003) (holding that a litigant
          with disabilities suing under the ADA or Rehabilitation Act may show that she has been
           excluded from or denied the benefits of a public entity's services or programs "by reason
          of such disability," even if there are other contributory causes for the exclusion or denial,
           as long as the plaintiff can show that the disability was a substantial cause of the
           exclusion or denial).
          61
              Henrie/JoD., JJ9F. Supp. 2dat212-13.
          62
              Duvall, 260 F .3d at 1139.
          63
              42 U.S.C. § 12132 (2000).
          64
              Duvall, 260 F.3d at 1136-37 (citing Wong v. Regents of the U. of Cal., 192F.3d 807,
          818 (9th Cir. 1999)).
          65
              28 C.F.R. § 35.160(a) (2003).
          66
              28 C.F.R. § 35.104 (W03); see, e.g.,Duvall, 260 F.3d at 1135.
          67
              1 Disability Discrimination in the Workplace § 8: 16 (citing the Technical Assistance
          Manual on the EmQloyment Provisions (Title I) of the ADA, EEOC§ 3.10(8)), available
          at http://www.ada-infonetorg/documents/titleI/tech-assist-man.asp (last visited Feb. 29,
          2004), "Depending on the nature of the visual impairment and the job tasks, print
          magnification equipment or a talking computer may be more effective for the individual
          and less costly for an employer than providing another employee as a reader." On the
          other hand, "a reader who transcribes documents onto tapes may be a more effective
          accommodation" when a person must read lengthy documents. Technical Assistance
          Manual at § 3.10(8). Similarly, "people with hearing impairments have different
          communication needs and use different modes of communication. Some use signing in
          American Sign Language but others use sign language that has different manual codes.
          Some people rely on an oral interpreter who silently mouths words spoken by others to
          make them easier to lip read. Many hearing-impaired people use their voices to
          communicate, and some combine talking and signing." Id at§ 3.10(9). An employer
          might also be required to offer an attendant or helper as an accommodation for an
          employee with a disability. See, e.g., Roberts v. Progressive Independents, Inc., 183 F.3d
          1215, 1220-21 (10th Cir. 1999) (holding that a jury could find that an employer's refusal
          to pay for a personal attendant during an airline trip was "not reasonable").
          ,;s 28 C.F.R. § 35.160 (2003).




          ACCESS TO JUSTICE-A CALL FOR CML GIDEON
Case 6:18-cv-01846-MC                Document 3              Filed 10/18/18              Page 30 of 35




                                One Avenue to Appointed Counsel Before a Full Civil Gideon 635




        69
            28 C.F.R. § 35.160(b)(2) (2003).
        70
            Duvall, 260F.3dat1139.
        71
            28 C.F.R. § 35.160(a) (2003).
        12
            The Courtlnterpreters A.ct, 2%\l.S.C. '§ 1'i\27{a){l)(B) {2000).
        73
            Deborah J. Cantrell, Justice for Interests of the Poor: The Problem of Navigating the
        System Without Counsel, 70 FORDHAM L. REv. 1573, 1574, 1581 (2002); Deborah L.
        Rhode, Access to Justice, 69 FORDHAM L. REV. 1785, 1816 (2001).
        74
            See Cantrell, supra note 73, at 1578-80 (arguing that simplification, though
         admirable, is insufficient for addressing the needs of indigent civil litigants); Rhode,
        supra note 73, at 1816.
        75
            The cost aspect matters, as a number of commentators have noted, because opponents
        af civil Gideon Mgue the expense af such a pragrltfil would lrlltlkrupt the government.
        See, e.g., Rhode, supra note 73, at 1787-88; Earl Johnson, Jr., Toward Equal Justice:
        Where the United States Stands Two Decades Later, 5 MD. J. CONfEMP. LEGAL ISSUES
        199, 210-21 (1994) [hereinafter Toward Equal Justice].
        76
            There is no reasonable argument that providing legal representation as an
        accommodation within the court system would fundamentally alter the nature of that
        public entity. Attorneys regularly represent litigants in the court setting, so having
        representation for a disabled litigant would not be a change in the system.
        n Lane, 315 F.1dat6&3.
        78
            See, e.g., Nelson v. Thornburgh, 567 F. Supp. 369, 381 (E.D. Pa. 1983), aff'd, 732
        F.2d 146---47 (3d Cir. 1984). Decisions based on the Rehabilitation Act provide guidance
        because the ADA regulations "borrowed" the "reasonable accommodation" and "undue
        hardship" definitions from the regulations promulgated by the EEOC under the
        Rehabilitation Act.
        7'J Id. at 381-82.
        80 Id
        81
            Id. at 382.
        82 Id.
        83
            Simran Bindra & Pedram Ben-Cohen, Public Civil Defenders: A Right to Counsel for
        Indigent Civil Defendants, 10 GEO. J. ON POVERTY L. & POL'Y 1, 19, 31-35 (2003);
        Johnson, Toward Equal Justice, supra note 75, at 219.
        84
            Johnson, Toward Equal Justice, supra note 75, at 219. See also Bindra & Ben-Cohen,
        supra note 83, at 32-33 (comparing the funding in other countries to the funding in the
        United States).
        85
            Bindra & Ben-Cohen, supra note 83, at 33; see also Brief of Amici Curiae American
        Bar Association, Lane, 315 F.3d 680.
        86
            Bindra & Ben-Cohen, supra note 83, at 33.
        87
            Id. (citing Helaine M Barnett, An Innovative Approach ta Permanent State Funding
        of Civil Legal Services: One State's Experience - So Far, 17 YALE L. & POL'Y REv.
        469,472 (1998), citing Legal Services Project, Funding Civil Legal Services for the Poor
         11 (1998)).
        88
            See Bindra & Ben-Cohen, supra note 83, at 32 (noting that "forty-seven percent of
        Americans feel that the legal system is biased against the poor and minorities, and nearly
        ninety percent feel that the affluent and corporate have the upper hand").



                                                                  VOLUME 2 • ISSUE 2 • 2004
Case 6:18-cv-01846-MC                    Document 3                Filed 10/18/18               Page 31 of 35




     636   SEATTLE JOURNAL FOR SOCIAL JUSTICE




           89
               See e.g., Unemployment Compensation, WASH. REV. CODE § 50.06.010 (2003);
            Worker's Compensation, 5 U.S.C. § 8102 (2000); Social Security, 42 U.S.C. § 402
            (2000); Supplemental Security Income (SSI), 42 U.S.C. § 1381a (2000); General
           Assistance, WASH. REV. CODE§ 74.04.005 (2003); Medicaid, 42 U.S.C. § 1396 (2000);
           Medicare, 42 U.S.C. § 1395c (2000), § 1395j.
           90
               See Washington State Supreme Court, The Washington State Civil Legal Needs Study,
           Task Force on Civil Equal Justice Funding, at http://www.courts.wa.gov (Sept 2003)
           (finding that less than 12% of low-income clients with public benefits disputes receive
           legal representation of any kind).
           91
               State agencies are "public entities" under the ADA. 42 U.S.C. § 12131(1) (2000).
           Federal agencies are "public entities" under the Rehabilitation Act. 29 U.S.C. § 794(a)
           {2000).
           92
               Id.; see 28 C.F.R. §§ 35.102(a) and 104 (2003) (public entities subject to the ADA are
            defined as including "[a]ny department, agency ... or other instrumentality of a State or
           States.").
           93
               Kansas Hosp. Ass'n v. Whiteman, 835 F. Supp. 1556 (D. Kan. 1993) (holding that a
           state Medicaid agency's notice of public hearing regarding an increase in the Medicaid
            co-payment was not defective under the ADA for failure to communicate to disabled
            persons about their opportunity to participate in the hearing. However, the court
           observed that the state had made tJie hearing accessible to the disabled by providing a
           sign-language interpreter at the public hearing, and that the hearing was held in a facility
           accessible to the mobility impaired).
           94
               Dees v. Austin Travis County Mental Health & Mental Retardation, 860 F. Supp.
           1186 (W.D. Texas 1994). (holding that the mental health center's board of trustees is a
           public entity as defined by the ADA, and that it discriminated against mentally ill client
           recipients of its services by holding board meetings at a time that made it impossible for
           patients who suffered drowsiness from the effects of medication for mental illness to
           attend).
           95
               Marisol A. by Forbes v. Giuliani, 929 F. Supp. 662 (S.D.N.Y. 1996) (holding that
           plaintiffs alleged sufficient facts to support claims that state welfare officials violated the
           ADA when they mishandled children's cases by failing to take modest affirmative steps
            to ensure that the children had meaningful access to the child welfare system).
           96
               In one analogous case involving whether or not a school district must accommodate a
            disabled parent's request to tape record a hearing-like meeting involving planning and
           placement for her handicapped child, a Connecticut federal district court held that
           "participation [in the planning meeting by the parent] means something more than mere
           presence; it means being afforded the opportunity to be an equal collaborator, whose
           views are entitled to as much consideration and weight as those of other members of the
           team," in the formulation and evaluation of their child's education." V.W. v. Favolise, 131
           F.RD. 654, 659 (1990).
           97
               DSHS provides "necessary supplemental accommodations" to disabled clients who
           have a "mental, neurological, physical or sensory impairment ... that prevent [clients]
           from getting program benefits in the same way that an unimpaired person would get
           them." WASH. ADMIN. CODE§ 388-472-0010 (2003). See also WASH. ADMIN. CODE§
           388-472-0020 to 0050 (2003) for the parameters of the NSA program. These accommo-



           ACCESS TO JUSTICE-A CALL FOR CIVIL GIDEON
Case 6:18-cv-01846-MC                 Document 3                Filed 10/18/18                Page 32 of 35




                                 One Avenue to Appointed Counsel Before a Full Civil Gideon 637




       dations should also be required for hearings involving DSHS administered public
       benefits.
        98
           See OFFICE OF ADMIN. HEARINGS, "Your Hearing Rights in a DSHS Case," OAH
       pamphlet # 100, DSHS pamphlet #22-®2, at 'nttp://www.oah.wagov/shs_appeals_en. pal'
       (last visited on Mar. 29, 2004). The pamphlet tells appellants to contact the OAH office
       listed on their Notice of Hearing to arrange for accommodations in the hearing. Id at 4.
       99
           For example, in SSI and Social Security administrative hearings, the only obligation
       of the Social Security Administration is to inform the appellant of the right to have legal
       representation at the hearing, but there is no right to have it provided free of charge and
       no requirement that the appellant appear with only a licensed attorney. See Frank v.
       Chater, 924 F.Supp. 416,422, (E.D.N.Y. 1996) ("[a]s an initial matter, it is necessary to
       clarify what the cases in this and other Circuits casually refer to as the 'right to
       representation' in a benefits proceeding. This 'right' does not rise to constitutional
       dimensions."); see, e.g., Brandyburg v. Sullivan, 959 F.2d 555, 562 (5th Cir.1992) (citing
       Clark, 652 F.2d at 403) ("The Supreme Court has never recognized a constitutional right
       to counsel at a SSA hearing."); Evangelista v. Secretary of Health & Human Servs., 826
       F.2d 136, 142 (1st Cir.1987) ("[T]he applicable standard in these 'nonadversarial'
       proceedings is well below the Sixth Amendment threshold."). As a result, HHS is not
       obligated to provide counsel for the claimant, see Lopez, 728 F.2d at 149, or even to
       "guarantee the avai.labi.li.cy of free l.ega\. =vi.cc,;.." Clark, 652 F .2.d. at 403. Rather, the
       "right to representation" articulated in these cases refers to a claimant's freedom to
       choose to be represented by counsel in a benefits proceeding.
       10
             °
           For DSHS hearings, see WASH. ADMIN. CODE § XXX-XX-XXXX: "Who represents you
       during the hearing process?
             (1) You may represent yourself or have anyone represent you, except a DSHS
             employee.
             (2) Your representative may be a friend, relative, community advocate,
             attorney, or paralegal."
       For Employment Security hearings, see WASH. ADMIN. CODE § I 92-04-110.
       101
           For example, in Washington State, the Administrative Procedures Act provides that
       "any party may be advised and represented at the party's own expense by counsel or, if
       permitted by pravision of law, other representative" (emphasis added). WASH. REv.
       CODE § 34.05.428(2) (2002). Therefore, unless an agency specifically authorizes the use
       of non-attorney representatives, it appears that only attorneys can act Some Washington
       state agencies do allow for lay representation. See, e.g., DSHS, WASH. ADMIN. CODE§
       XXX-XX-XXXX (2003); Employment Security, WASH. ADMIN. CODE§ 192-04-110 (2003).
       Other state agencies, however, essentially only allow for attorney representation. See,
       e.g., Environmental Hearings Board Forest Practices Hearings, WASH. ADMIN. CODE §
       223-08-050 (2003); Pollution Control Hearings, WASH. ADMIN. CODE § 371-08-365
       (2003); Shoreline Hearings, WASH. ADMIN. CODE§ 461-08-385 (2003).
       102
           On the federal level, in Social Security, SSI, and Medicare hearings held before Social
       Security Administration ALJs, the federal regulations covering these hearings allow for
       lay representation. See 20 C.F.R. §§ 404. 1705, 416.1505 (2003).
       103
           Goldberg v. Kelly, 397 U.S. 254, 261 (1970) (finding that the due process right
       includes the right to a fair hearing for. public assistance denials, using "brutal needs" to



                                                                     VOLUME 2 • ISSUE 2 • 2004
Case 6:18-cv-01846-MC                    Document 3               Filed 10/18/18               Page 33 of 35




     63 8   SEATILE JOURNAL FOR SOCIAL JUSTICE




             describe access to food, clothing, shelter, income, and health care). "For qualified
             recipients, welfare provides the means to obtain essential food, clothing, housing, and
             medical care. Thus the crucial factor in this context ... is that termination of aid pending
            resolution of a controversy over eligibility may deprive an eligible recipient of the very
            means by which to live while he waits. Since he lacks independent resources, his
            situation becomes immediately desperate. His need to concentrate upon finding the
            means for daily subsistence, in turn, adversely affects his ability to seek redress from the
            welfare bureaucracy." Id at 264.
            104
                Courts agree that attorney representation in the context of establishing eligibility for
            SSI and Social Security Disability can be critical to obtaining benefits. See Frank, 924 F.
            Supp. at 427-28:
                  'fhe potentia\ benefits of having eounse\ at a benefits l)l"OCeeding are we\\
                  recognized. Indeed, the heightened duty placed on the ALJ by this Circuit is
                   an attempt to compensate for the disadvantage of proceeding without counsel.
                  ... The high rate of remand may well be a function of the fact that, "[u]nder
                   our system of adjudication, no hearing officer (or judge) will ever be an
                  equivalent substitute for a lawyer devoted exclusively to a party's interests.
                   Cases such as the present one will repeatedly arise until the legal services bar
                  translates into action the now commonplace observation that agency cases are
                  usually won or Jost at the agency Jevd."
            See also Guzman v. Califano, 480 F.Supp. 735, 737 (1979).
            105
                See Joan Grace Ritchey, Limits on Justice: The United States' Failure to Recognize a
            Right to Counsel in Civil Litigation, 79 WASH. U. L.Q. 317, 331-32, 336-38 (2001);
            Johnson, N= Melody?, supra note 3 at 222-29 (comparing the legal bases for the right
            to appointment of counsel in European countries with those in the United States).
            106
                Ritchey, supra note 105, at 318-19.
            107
                Id at 323.
            108
                28 U.S.C. § 1915(a) (2004).
            109
                See Tabron v. Grace, 6 F.3d 147, 153 (3d Cir. 1993); see also McKeever v. Israel, 689
            F.2d 1315, 1318 (7th Cir. 1982); United States v. McQuade, 579 F.2d 1180, 1181 (9th
            Cir. 1978).
            llo Tabron, 6 F.3d at 155 (stating that "nothing in this clear language [of the statute]
            suggests that appointment is permissible only in some limited set of circumstances. Nor
            have we found any indication in the legislative history of the provision to support such a
            limitation." The court refers to 28 U.S.C. § 1915(d) (2000) "the court may request an
            attorney to represent any such person unable to afford counsel.")
            Ill Whisenant v. Yuarn, 739 F.2d 160, 163 (4th Cir. 1984); see also Franklin v. Murphy,
            745 F.2d 1221 (9th Cir. 1984).
            112
                Tabron, 6 F.3d at 153.
            m Id at 155.
            114
                Id at 156.
            rn Id
            116
                Ackridge v. Comm. Dep't of Human Servs., 5 Nat'! Disability Law Rep. ,r 236 (E.D.
            Pa. May 5, 1994).
            mid



            ACCESS TO JUSTICE-A CALL FOR CIVIL GIDEON
Case 6:18-cv-01846-MC                Document 3               Filed 10/18/18              Page 34 of 35




                                One Avenue to Appointed Counsel Before a Full Civil Gideon 639




        ll8 Jd.
        119
            42 U.S.C. §§ 2000e--2000e17 (2000).
        120
            42 U.S.C. § 2000e-5(f)(l ). See also Bindra & Ben-Cohen, supra note 83, at 22
        ( discussing the statute and subsequent case \aw).
        121
            Bindra & Ben-Cohen, supra note 83, at 22 (discussing, primarily, Brown v.
        Continental Can Co., 765 F.2d 810,814 (9th Cir. 1985)).
        122
            Id. at 22-23. The authors reason that if a plaintiff proficiently presents the merits of
        the case, the court will deny counsel because the plaintiff is competent. On the other
        hand, if the plaintiff inadequately presents the merits, the court will conclude that the
        case is frivolous and deny counsel. Id. While the latter proposition is true, under factor
        three, the first proposition is not necessarily true. In applying the three-factor test, as
        articulated in Brawn, courts do not address the plaintiff's competence. If the plaintiff can
        show financial need, inability to obtain counsel, and a meritorious case, then the court
        should appoint counsel in employment discrimination cases regardless of the plaintiff's
        competence. For cases brought under other statutes or constitutional provisions,
        however, the authors' point is well-taken, as illustrated in tl1eir discussion of Fowler v.
        Jones, 899 F.2d 1088, 1096 (J Ith Cir. 1990). In Fawler, the Eleventh Circuit applied an
        exceptional circumstances test in denying a prison inmate appointed counsel in his civil
        rights suit against prison officials.
        123
            Ri.tche-y, supra note l(\5, at 331-32.
        124
            Id at 333.
        125
            Id. at 334-36.
        126
            Id. at 332.
        127
            Johnson, Toward Equal Justice, supra note 75, at 218.
        128
            Johnson, New Melody?, supra note 3, at 223-26.
        129
            Id. at 223-24.
        130
            See Lawrence v. Texas, 123 S. Ct. 2472 (2003).
        131
            Johnson, New Melody?, supra note 3.. at 224.
        132
            See Ritchey, supra note 105, at 332 ("the United States is the only major Western
        nation that does not provide a right to counsel in civil matters," (quoting Earl Johnson,
        Jr., The Right to Counsel in Civil Cases: An International Perspective, 19 LOY. L.A. L.
        REv. 341, 352-55 (1985))).
        133
            Id. at 338.
        134 Id.
        135
            Id. But note that some states do provide counsel in similar situations. See, e.g.,
        WASH. R. APP. P. 15.2 (providing the right of appointed counsel for indigents in
        commitment proceedings under WASH. REY. CODE §§ 71.05, 71.09 (2002) and for
        dependency and termination of parental rights cases under WASH. REY. CODE§ 13.34).
        136
            Ritchey, supra note 105, at 338.
        131 Id.
        138
            See CIRCLE manifesto: "The Coalition for Indigent Representation and Civil Legal
        Equality (CIRCLE) is comprised of individuals who are committed to the principle of
        equal justice for all as fundamental to the system of justice in the state of Washington."
        Memorandum from the Coalition for Indigent and Civil Legal Equality (CIRCLE), to all




                                                                   VOLUME2 • IssUE2 • 2004
Case 6:18-cv-01846-MC                 Document 3             Filed 10/18/18            Page 35 of 35




    640   SEATTLE JOlJRNAL FOR SOCIAL JUSTICE




          Equal Justice Legal Service Providers; "CIRCLE Case Identification Information Form"
          used to identify potential clients (on file with Seattle Journal for Social Justice).
          139
              Frase, 840 A.2d at 130.
          mid




          ACCESS TO JUSTICE-A CALL FOR CIVIL GIDEON
